Title: John Quincy Adams to Abigail Adams, 15 May 1786
From: Adams, John Quincy
To: Adams, Abigail


     
      My Dear Mamma
      Cambridge May 15th 1786. Monday
     
     Several months have again elapsed, since, I wrote you, but I shall henceforth, be able to spare more Time, than I could since I went to Haverhill before this. There is now neither the Necessity, nor indeed the possibility, for me to keep as close, as I was in the Winter. I was obliged in the Course of 6 months, to go through the studies, which are perform’d here, in 2 years and 9 months. So different had my Studies been, from those, at this Place, that I had not before last October look’d into a book, that I was examined in except Horace. Had I arrived here 3 months earlier, it would have been easier to enter into the Class, which graduates next Commencement, than it has been to enter the one I am in. This would have advanced me, one year, but there are a number of public exercices here, that I should not have performed and which I think may be advantageous. Such is speaking in the Chapel, before all the Classes; which I shall have to do in my turn 4 or 5 times, before we leave College. Such also, are the forensic disputations, one of which we are to have tomorrow. A Question is given out by the Tutor in metaphysics, for the whole Class to dispute upon; they alternately affirm or deny the Question; and, write each, two or three pages, for or against it, which is read in the Chapel before the Tutor, who finally gives his opinion concerning the Question. We have two or three of these Questions every Quarter; that for tomorrow is, Whether the immortality of the human Soul is probable from natural Reason. It comes in Course, for me, to affirm; and in this Case, it makes the task much easier. But It so happens, that whatever the Question may be, I must support it; I shall send a Copy of my Piece, to my Father, although I doubt it will scarcely be worth reading.
     You will be perhaps desirous to know, how I am pleased with my Situation, how I like my fellow Students, and what acquaintances I have formed. I am very well pleased, as to the first matter. There are a few inconveniences, and some necessary loss of Time, that I must be subjected to; but I never was able any where to Study, more agreeably, and with so little interruption, (excepting the exercices of the College) as I am here. I cannot now attend so much to any particular branch, as I have done formerly. The languages, natural Philosophy, mathematics, and metaphysics; all together, will employ any one sufficiently, without making a rapid progress in either of them. We are now attending a Course of Lectures upon experimental Philosophy, by Mr. Williams. They will be finished by the 21st: of June, when the Senior Sophister Class, leave College; they will consist of 24 Lectures, 9 of which we have already had. As to the Students, I find, a confused medley of good, bad, and indifferent. There is but little intercourse, between the Classes. I am acquainted with very few of the other Classes. I know all, that belong to my own. I have endeavoured to find out those, that have the best Reputation, both, as Students, and moral Characters. Those will be my Companions; and fortunately I am left to my choice, for we are not obliged to associate with those, who are dissolute or negligent. These two Qualities I perceive most commonly go together: the instances, are very rare, where a person of a loose Character, makes any figure as a Scholar.
     
     
      Friday. May 19th:
     
     I received your favour of March 20th: the day before yesterday, and I receiv’d a hint of a certain Circumstance, by a Letter from Aunt Cranch, to my Cousin, at the same Time. I do not know, that ever in my Life, I felt so much anxiety, and impatience, as I have, from that Time, till this Afternoon, when your’s of Feby. 16th: was delivered into my hands, with my Sister’s Diary to Feby. 15th: nor did I ever feel such strange Sensations, as at reading the first Page of my Sister’s Letter, where in the most delicate, manner possible, she inform’d me of the Connection. I laid it down immediately, and for 5 minutes, I was in such a Confusion of thoughts, as berieved me of almost every feeling. It would be as impossible for me now to account for my Situation, as it was then to form an Idea. I could not read a word further there, and I took up your’s, in which I found an ample account of the affair, and indeed, as you observed the Contrast was striking. Surely, if there is a providence, that directs the affairs of mankind, it prompted your Voyage to Europe. I intended in this Letter to have given you an account of the late Conduct of a certain person, but we may now throw a veil over the errors of a Man, whose folly, has deprived him, of the Advantages which Nature, with a liberal hand, had bestow’d upon him. The Gentleman, you mention, enjoys a Reputation, which has always commanded my Respect; I wish henceforth to esteem him as a friend, and cherish him as a brother: as Circumstances have prevented me, from enjoying a personal acquaintance with him, his connection, with a Sister, as dear to me as my Life, and the Opinion of my Parents, will stand in lieu of it. Will you be so kind, as to remember me affectionately to him? The Books I have not received, nor any Letter from my Sister, by Lyde, or Cushing, who both arrived, last Tuesday.
     I believe you have Reason, to think it fortunate for me, that I did, not go to London. Your description of Miss Hamilton, and that of my Sister, who mentions her in almost every Letter I have received, since their first acquaintance, are almost enough, to raise a Romantic, Knight Errant flame; what then would have been the Consequence, had I seen her often; but what with a little Resolution, and some good luck, your young Hercules, has till now escaped, the darts of the blind Deity: and will be for 15 months very secure: there is now no Lady, with whom I am acquainted around here, that I consider, as dangerous; Study is my mistress, and my endeavours will be to
     
      “Listen to no female, but the Muse.”
     
     By the bye, you know I am now and then addicted to the rage of rhyming. I shall enclose to my Sister a short speciman, of my loss of Time in that way. If your candour and indulgence, is such, as to think it worth crossing the Atlantic I shall be fully satisfied.
     But it is now midnight, and I must be up by 6. and this as well as my Paper bids me, come to the Conclusion of my Letter; my Duty to my Father. I fear I shall not get a Letter for him by this opportunity. Your dutiful Son.
     
      J. Q. Adams
     
    